On October 5, 1921, the defendant in error filed a motion to dismiss the appeal, to which motion no response has been filed. The third ground of the motion is:
"That the case-made herein was not signed, served and settled as required by law, in that the time for serving said case-made expired on June 25, 1921, while the record was served on June 1, 1921, and the same was signed and settled on June 20, 1921, and before the ten days allowed by the court to this defendant in error to make and suggest amendments had expired."
These grounds are fully sustained by the record, and must be sustained.
In the case of Sharp v. Sharp et al., 80 Okla. 67,194 P. 100, in passing upon the identical question raised by the motion herein, this court said:
"The time within which to suggest amendments to a case-made begins to run from the expiration of the time allowed within which to serve same, and not from the actual service thereof; and a case-made, signed and settled before the expiration of the time to suggest amendments, is a nullity."
To the same effect, see Brockhaus v. Aetna Building  Loan Ass'n, 79 Okla. 270, 192 P. 1094; Watson v. Shaffner,77 Okla. 1, 184 P. 1016; Cummings v. Tate, 47 Okla. 54,147 P. 304; Wilson v. Branigan, 67 Oklahoma, 168 P. 819; City of Enid v. McCann, 67 Oklahoma, 171 P. 452.
It is therefore ordered that the appeal herein be, and the same is hereby, dismissed.
PITCHFORD, V. C. J., and KANE, McNEILL, MILLER, ELTING, KENNAMER, and NICHOLSON, JJ., concur.